Case

&_, Ww bd

Nn

Co wo NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

b:20-cv-00877-PVC Document 21 Filed 11/16/20 Pageiofi Page ID#:1172

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JACK HILL, Case No.: 5:20-cv-00877-PVC
Plaintiff, ORDER AWARDING EQUAL
ACCESS TO JUSTICE ACT
Vs. ATTORNEY FEES AND EXPENSES
PURSUANT TO 28 U.S.C. § 2412(d)
ANDREW SAUL, AND COSTS PURSUANT TO 28
Commissioner of Social Security, U.S.C. § 1920
Defendant

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $1,350.00 as
authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be

awarded subject to the terms of the Stipulation.

DATE: November 16, 2020 fi | ‘

HON. PEDRO V. CASTILLO
UNITED STATES MAGISTRATE JUDGE

 

 

 
